600 N.W.2d 550 (1999)
1999 SD 115
STATE of South Dakota, Plaintiff and Appellant,
v.
Craig SPARKS, a/k/a, Philip M. Richman, Defendant and Appellee.
No. 20806.
Supreme Court of South Dakota.
Considered on Briefs June 1, 1999.
Decided August 25, 1999.
*551 Mark Barnett, Attorney General, Sherri Sundem Wald, Assistant Attorney General, Pierre, South Dakota, Attorneys for appellant.
No appearance for appellee.
KONENKAMP, Justice.
[¶ 1.] The State appeals the dismissal of charges against Craig Sparks for violation of the 180 day rule.[1] We reverse and remand.

FACTS
[¶ 2.] After a traffic stop and search of his vehicle on March 29, 1997, Sparks was arrested for possession of stolen property, possession of a controlled substance and false personation. The State filed uniform complaints charging these offenses and Sparks made his first appearance before a magistrate judge on March 31. At that time, he applied for court appointed counsel and the Northern Hills Public Defender's Office was appointed to represent him. The following is a chronology of the subsequent events leading to the dismissal of the charges against him:


    4-10-97   Sparks is indicted for: one
              count of commission of a felony
              while armed with a firearm;
              alternative counts of
              possession of a controlled
              drug or substance with intent
              to distribute and possession of
              a controlled drug or substance;
              one count of grand
              theft by possession of stolen
              property; one count of false
              personation; and one count of
              perjury.[2]
    4-11-97   A part two habitual offender
              information is filed alleging
              Sparks has a prior felony conviction.
              The Northern Hills
              Public Defender's Office also
              files a motion to withdraw on
              the basis that Sparks intends
              to retain private counsel. The
              motion is granted on the same
              date.
    5-8-97    Arraignment. Sparks appears
              with local counsel Bryce Flint
              and enters not guilty pleas.
              Flint indicates his appearance
              is limited and that Sparks has
              retained Oklahoma attorney C.
              Rabon Martin who intends to
              go through the process for pro
              hac vice admission in order to
              appear on Sparks' behalf. The
              trial court sets a motions hearing
              for June 5.



*552
    6-5-97    Motions hearing. Sparks again
              appears with attorney Flint
              who advises that attorney Martin
              is completing the paperwork
              for pro hac vice admission.
              The trial court directly advises
              Sparks of his right to trial
              within 180 days and that his
              retention of out of state counsel
              is causing delay. The trial
              court further advises it will not
              count the time from the 6-5
              hearing until a new hearing set
              for 6-26 as part of the 180
              days. Sparks indicates he understands.
              The trial court instructs
              the State to prepare an
              order to that effect and the
              State agrees. No such order is
              ever filed.
    6-6-97    Attorney Martin requests that
              a hearing set for June 25 be
              postponed until July 1 or July 7
              for his traveling convenience.
              The State agrees and the hearing
              is eventually rescheduled
              for July 17.
    7-1-97    Attorney Martin files his application
              for admission pro hac
              vice. Martin also files an extensive
              set of pretrial motions
              including various motions to
              dismiss and to suppress evidence
              seized after the traffic
              stop.
    7-17-97   Motions hearing. Sparks appears
              with both attorneys
              Flint and Martin. Flint
              moves Martin's admission pro
              hac vice and admission is
              granted. The trial court then
              conducts an evidentiary hearing
              on the suppression motions.
              Trial is set for October
              22 and 23.
    9-27-97   180 days after Sparks' first
              appearance.
    10-22-97  Hearing. The trial court orally
              grants the suppression
              motions and directs attorney
              Martin to prepare findings of
              fact, conclusions of law and
              an order suppressing evidence.
              Martin agrees to
              submit them. The trial court
              also advises that the State
              has ten days to appeal the
              suppression order and the
              sooner Martin gets his findings
              and conclusions in, the
              sooner the appeal period will
              run. There is also a plea
              bargain in which Sparks stipulates
              to his guilt on the perjury
              charge and pleads guilty
              to a simple assault charge in
              another file in exchange for
              the dismissal of the false personation
              charge and the part
              two information. However,
              the other charges in the indictment
              are to remain viable.
              Sparks is then adjudicated
              guilty of perjury and
              simple assault and sentencing
              is set for 12-4-97.
    11-4-97   The State files a motion for
              the trial court to reconsider its
              order suppressing evidence.
    11-18-97  The State files a motion for
              the trial court to reopen the
              suppression hearing to consider
              additional evidence. A
              hearing is set for 12-4-97.
    12-4-97   Hearing on the motion to reconsider
              the suppression issue
              and reopen the hearing. The
              trial court states it intends to
              rely on its earlier ruling, but
              directs briefing on the issue.
              Sparks is also sentenced for
              perjury and simple assault.
    12-5-97   Entry of a written judgment
              and sentence for perjury and
              simple assault. Also, Attorney
              Martin apparently files
              proposed findings of fact and
              conclusions of law and a proposed
              order suppressing evidence,



*553
              but they are never
              signed.
    12-??-97  Additional briefs are exchanged
              on the suppression
              issue.
    2-17-98   The trial court enters a letter
              decision granting the State's
              motion to reconsider the suppression
              order and reopen the
              suppression hearing.
    3-9-98    The trial court sets a hearing
              on the State's motion to reopen
              and/or reconsider the suppression
              issue for 5-15-98.
    5-14-98   The State files a motion for
              the trial court to consider a
              transcript of a police communication
              for purposes of its
              motion to reconsider the suppression
              issue.
    5-15-98   Hearing on the motion to reopen
              and/or reconsider the
              suppression issue.
    8-4-98    The trial court enters a letter
              decision permitting the State to
              reopen and reversing its earlier
              suppression order, but questioning
              whether the 180 day
              rule may have expired.
    8-31-98   The trial court enters a letter
              decision finding the State's
              motions to reopen and/or reconsider
              did not fall within 180
              days of Sparks' first appearance
              and failing to find good
              cause to "discount" a sufficient
              number of days to make the
              motions timely.
    9-4-98    The trial court enters a formal
              order finding the State's motions
              to reopen and/or reconsider
              the suppression issue untimely
              under the 180 day rule.
    11-4-98   583 days after Sparks' first
              appearance. The trial court
              enters an order "dismissing
              the action" for violation of the
              180 day rule.

[¶ 3.] The State appeals.

ISSUE
[¶ 4.] Did the trial court err in its dismissal of charges for violation of the 180 day rule?
[¶ 5.] The State contends the trial court erred in its dismissal of charges for violation of the 180 day rule.[3] We review the determination of whether the 180 day period has expired as well as what constitutes good cause for delay under a de novo standard. State v. Pellegrino, 1998 SD 39, ¶ 23, 577 N.W.2d 590, 599; State v. Fowler, 1996 SD 79, ¶ 10, 552 N.W.2d 391, 393; State v. Cooper, 421 N.W.2d 67, 69 (S.D. 1988). Here, the trial court erred in its 180 day computations.
[¶ 6.] It is settled that "the period of delay from the time of [an] attorney's motion to withdraw until the time when alternate counsel is retained or appointed (or the defendant chooses to proceed pro se) is to be excluded from the computation of the 180-day rule." State v. Webb, 539 N.W.2d 92, 95 (S.D.1995). Here, Sparks' original counsel, the Northern Hills Public Defender's Office, filed a motion to withdraw on April 11, 1997. Although Sparks had already retained alternate counsel by that time, counsel was from out of state and could not officially appear on Sparks' behalf until approval of his motion to appear pro hac vice on July 17, 1997. In accord with the principles of Webb, supra, this entire ninety-seven day period of delay is attributable to Sparks and should have been excluded by the trial court in its computation of the 180 day period.
[¶ 7.] Also to be excluded from computation of the 180 days is, "the time from filing until final disposition of pretrial motions of the defendant[.]" SDCL 23A-44-5.1(4)(a)(emphasis added). Here, Sparks filed pretrial motions on July 1, *554 1997. Although his suppression motions were orally granted at a hearing on October 22, 1997, no written orders disposing of his motions were ever entered. It is settled that, "[o]rders are required to be in writing because the trial court may change its ruling before the order is signed and entered.[4] For this reason, unrecorded rulings on motions are ineffective and need not be considered at a later date." State v. Lowther, 434 N.W.2d 747, 752 (S.D.1989) (citations omitted)(footnote added). Since the oral orders disposing of Sparks' motions were ineffective, there was never a "final disposition" of the motions and the entire time after their filing should have been excluded from the 180 day computation.[5] Because this time overlaps with the time excluded for Sparks' change of counsel by 16 days, it adds only another 475 days to the time to be excluded from the 180 day period rather than the full 491 days between July 1, 1997 and November 4, 1998 (i.e., the date of the dismissal of the charges).
[¶ 8.] Based upon these calculations, the trial court should have excluded a total of 572 days from its computation of the 180 days (i.e., 97 + 475 = 572). Although 583 days actually passed from Sparks' first appearance through the dismissal of the charges against him, only eleven of those days counted against the 180 day period (i.e., 583572 = 11). Thus, at the time of the dismissal, 169 days remained for Sparks' trial (i.e., 18011 = 169). It follows that the trial court erred in its dismissal of charges for violation of the 180 day rule.
[¶ 9.] Reversed and remanded.
[¶ 10.] MILLER, Chief Justice, AMUNDSON and GILBERTSON, Justices, concur.
[¶ 11.] SABERS, Justice, concurs in result.
SABERS, Justice (concurring in result).
[¶ 12.] I concur in result as I would reverse and expedite.
NOTES
[1]  The 180 day rule requires a defendant to be brought to trial within 180 days of his first appearance before a judicial officer on an indictment, information or complaint. SDCL 23A-44-5.1.
[2]  The perjury count was related to Sparks' misrepresentation of his identity in applying for court appointed counsel.
[3]  Sparks did not submit an appellate brief.
[4]  This case aptly demonstrates that fact.
[5]  Although Sparks eventually submitted proposed findings and conclusions and a proposed order on the suppression issue, when the trial court failed to act on his proposals, the burden of demanding entry of a written order remained with Sparks. See State v. Sickler, 334 N.W.2d 677, 679 (S.D.1983)(burden of demanding ruling rests upon party desiring it).